DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in the Specification filed on 10/05/2020, page 1, there is missing a new U.S. Patent No. 10,796,559.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. US 10,109,179 and claims 1-18 of US 10,796,559. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S Patent No. US 10,109,179 and US .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barash et al discloses the computer-implemented method for communicating information to medical responders includes registering a plurality of individuals as potential responders for medical problems, receiving at a central service an indication that a person is having a medical problem and receiving information that identifies a current location of the person, and identifying, from among the registered plurality of individuals, one or more registered individuals who are currently in close proximity to the person having a medical problem. The method also includes transmitting, to the one or more registered individuals, information that identifies the location of the person having a medical problem. The one or more individuals comprise lay responders who are not assigned responsibility to provide lifesaving services in an area around the current location of the person.	[US 2011/0117878]
Peabady discloses the safety system comprising a plurality of wearable transceiver devices for operation in independent use with a plurality of a landline-based phone and a cell phone to establish contact between a user of a wearable transceiver device and a central monitoring station. The wearable transceiver devices sense a crash or a fall and notify a monitor by a landline-based phone or a cell phone of this incident and the assisted GPS determined location of the incident. The information is provided to the monitor a short predetermined time following activation unless the device is deactivated by pressing a communication button. When the device has not been activated by a crash or fall, the user may press the communication button to communicate with the monitor to obtain a wide variety of services.	[US 2011/0281550]
Doezema discloses the system comprising a wearable device with a fall sensor responsive to the physical effect of a fall by a user wearing the device to generate a sensed-fall signal; a plurality of local communicators capable of receiving the sensed-fall signal and transmitting a fall alert; a base transmitter comprising a communications portal capable of initiating communication with a remote responder and establishing two-way voice communication between the remote responder and the user of the wearable device via the local communicators; the local communicators capable of establishing a perimeter and sending an alert if the wearable device is not within the perimeter boundary; a charging plate for induction charging the wearable device; and a mobile application adapted for use on a remote responder's mobile device, the mobile application capable of being activated by communication from the base transmitter to 2alert the remote responder of the fall or emergency event.	[US 2013/0143519]
Matsumasa et al discloses the initial rescue information collection server includes a request receiving unit, a rescue request notification transmission unit, and a timeline processing unit. The request receiving unit receives a rescue request from a rescue requester who has sent the rescue request. The rescue request notification transmission unit selects users present in the vicinity of the rescue requester, and transmits a rescue request notification to the selected users. The request receiving unit receives initial rescue information from the selected users. The timeline processing unit generates a timeline in which the received initial rescue information is recorded in time series. Before emergency personnel arrive, the initial rescue information regarding the rescue requester is obtained by the rescuer. Therefore, it is easy to estimate the onset time or to check temporal changes in a condition.	[US 2017/0034682]
Ryan et al discloses the method and system for tracking and communicating with responders in the event of an emergency situation. An emergency server coupled to a wireless telecommunications network receives a notification of an emergency situation, establishes a first geofence around a location of the emergency situation, determines a set of candidate responders registered to an area associated with the location, transmits a request for UE locations of the set of candidate responders to a location server and receives a response, determines which UEs of candidate responders are within an area bounded by the geofence, and transmits messages soliciting responders to the UEs.
[US 2017/0099579]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
07/02/2021